No. 81-559
               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   1982



TN THE MATTER OF:
THE CREATION OF THE WEST GREAT FALLS FLOOD CONTROL
AND DRAINAGE DISTRICT
Ex Rel:
RICHARD AND GERDA GREENWOOD
               Appellants.




Appeal from:   District Court of the Eighth Judicial District,
               In and for the County of Cascade, The Hon. H.
               William Coder, Judge presiding.

Counsel of Record:
    For Appellants:

               Leo Graybill, Jr., Graybill, Ostrem, Warner       &
               Crotty, Great Falls, Montana
     For Respondent:
               Swanberg, Koby, Swanberg,   &   Matteucci,
               Great Falls, Montana


                                                          -      --
                              Submitted on Briefs:        Nay 6 , 1982
                                               Decided:   July 16, 1982
Mr. J u s t i c e Gene B. D a l y d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .

           A p p e l l a n t s own t e n p l a t t e d l o t s i n t h e Sun R i v e r P a r k

A d d i t i o n on t h e w e s t s i d e o f G r e a t F a l l s .              The West G r e a t

Falls      Flood C o n t r o l      and D r a i n a g e D i s t r i c t condemned               these

l o t s f o r t h e p u r p o s e o f b u i l d i n g a l e v e e t h e r e o n and o f f e r e d

the     appellants         approximately             $35,000       for     the       land.        The

drainage project's                 appraiser          based        t h i s valuation            upon

c o n s i d e r a t i o n of t h e l a n d a s a s i n g l e t r a c t .        The a p p e l l a n t s

c o n t e n d t h a t t h e y a r e e n t i t l e d t o a p p r o x i m a t e l y $55,000--the

v a l u e t h e i r a p p r a i s e r d e r i v e d by c o n s i d e r i n g t h e p r o p e r t y a s

ten platted lots.

           The     appellants         filed      a   remonstrance             in    the    Cascade

County D i s t r i c t C o u r t ,      and t h e m a t t e r was h e a r d on J a n u a r y

7 , 1 9 8 1 , and F e b r u a r y 2 - 4 ,     1981. The D i s t r i c t C o u r t r e q u i r e d

t h e a p p e l l a n t s t o come f o r w a r d w i t h t h e i r e v i d e n c e and g a v e

them t h e b u r d e n o f p r o v i n g t h e i r damages.

           The     District        Court      awarded        the    appellants            approxi-

mately       $38,000.          This       figure      was     approximately               the    same

value      that     the    Drainage         D i s t r i c t had    recommended            that the

a p p e l l a n t s be awarded.         This appeal followed.

           The i s s u e s on a p p e a l c a n be summarized a s f o l l o w s :

           1.      D t h e a p p e l l a n t s h a v e a r i g h t t o be c o m p e n s a t e d
                    o

for     their      land     according          to    its     value       as      platted        lots,

r a t h e r than according t o its value a s a s i n g l e t r a c t ?

           2.       Who     has     the     burden      of    proof        in      this    type    of

p r o c e e d i n g and i n what o r d e r s h o u l d i t be p r e s e n t e d ?

           Appellants contend t h a t ,                b e c a u s e t h e i r l a n d was s u b -

d i v i d e d and t h e p l a t r e c o r d e d , i t s h o u l d h a v e been v a l u e d on

an i n d i v i d u a l   l o t b a s i s r a t h e r t h a n a s a whole t r a c t .              The

a p p e l l a n t s a r g u e t h a t t h e l a n d must be d i v i d e d i n t o l o t s f o r
i t s h i g h e s t and b e s t u s e - - r e s i d e n t i a l   property.

            I n S t a t e v . H o b l i t t ( 1 9 3 0 ) , 87 Mont. 403, 288 P. 181,

this     Court      discussed          the     method       that    must    be   applied   to

a r r i v e a t t h e h i g h e s t and b e s t u s e by s t a t i n g :

           "The owner h a s t h e r i g h t t o o b t a i n t h e m a r k e t
           v a l u e o f t h e l a n d . b a s e d uDon i t s a v a i l a b i l -
           -------
           i t y f o r t h e m o s t v a l u a b l e -u r p o s e f o r w h i c h
                                                        p- -
                                                          -
           i t c a n be used, whether s o used o r n o t
           ....................................
            (Montana Ry. Co. v , W a r r e n , 6 Mont. 275, 1 2
                              -
           P.       641),        b u t t o be a v a i l a b l e f o r a p u r p o s e
           means c a p a b l e o f b e----- s e d - f o- t h e p u r p o-
                                           ing u          - -r-
                                                           -                     se
           ( W e b s t e r t s New I n t . D i c t i o n a r y ) , a n d , a s t h e
           m a r k e..................................u m m o n s
                      t value a t the d a t e of t h e s
           c o n t r o l s , t h e l a n d m u s t b e shown t o h a v e b e e n
           marketable a t t h a t time f o r t h e purpose
           s t a t e d ( I n r e N i a g a r a Power Co., 1 3 3 Misc.
           Rep. 1 7 7 , 231 N.Y.S. 7 2 ) ; t h e showing must be
           t h a t t h e u s e is one t o which t h e l a n d may
           r e a s o n a b l y be a p p l i e d ( B l o x t o n v .       Highway
           Commission, 225 Ky. 324, 8 S.W.2d 3 9 2 ) , s u c h
           a s would p r o b a b l y a f f e c t a p u r c h a s e r (Emmons
           v . U t i l i t i e s Co., 83 N . H . 1 8 1 , 1 4 1 A. 6 5 , 58
A.L.R. 788).

           " L e w i s , i n h i s work on Eminent Domain ( 3 d
           Ed.) v o l . 2 , p. 1 2 3 2 , s a y s :             ' I t is s a i d i n
           some c a s e s t h a t i t i s p r o p e r t o c o n s i d e r
           e v e r y e l e m e n t of v a l u e which would be t a k e n
           i n t o c o n s i d e r a t i o n i n a s a l e between p r i v a t e
           parties.          But t h i s n e e d s some q u a l i f i c a t i o n s ,
           s i n c e remote and s p e c u l a t i v e r e a s o n s a r e
           o f t e n u r g e d by t h e s e l l e r i n s u p p o r t of t h e
           v a l u a t i o n claimed.          Some c a s e s s a y t h e owner
           is e n t i t l e d t o t h e v a l u e of t h e p r o p e r t y f o r
           t h e h i g h e s t and b e s t u s e t o which i t is
           adapted,          T h i s is t r u e so f a r a s such adapta-
           t i o n a f f e c t s t h e m a r k e t v a l u e . But t h e p r o p e r
           i n q u i r y i s , n o t what i s t h e v a l u e of t h e
           p r o p e r t y f o r any p a r t i c u l a r u s e , b u t what i s
           i t w o r t h on t h e m a r k e t , i n v i e w o f i t s adap-
           t a t i o n f o r t h a t o r any o t h e r u s e . '



           " S p e c u l a t i v e u s e s , remote and c o n j e c t u r a l
           p o s s i b i l i t i e s , a r e n o t t o be t a k e n i n t o con-
           s i d e r a t i o n , a s t h e land must, a t t h e d a t e of
           t h e summons, h a v e been ' a v a i l a b l e ' f o r t h e
           more v a l u a b l e u s e shown           .,     .
           "The r u l e announced i n t h e Warren and F o r b i s
           C a s e s , a b o v e , m u s t be a p p l i e d i n t h e l i g h t o f
           t h e s t a t u t o r y p r o v i s i o n t h a t compensation
           must be d e t e r m i n e d on t h e b a s i s o f t h e m a r k e t
           v a l u e of t h e l a n d a t t h e d a t e o f t h e summons,
           a n d , w h i l e t h e owner i s e n t i t l e d t o show t h e
           m o s t v a l u a b l e u s e f o r which t h e l a n d i s
           a v a i l a b l e , t h i s is merely f o r t h e purpose of
           f i x i n g t h e a c t u a l h i g h e s t market v a l u e a t t h e
           t i m e s p e c i f i e d , and d i s c u s s i o n of u s e s t o
           which t h e l a n d i s n o t t h e n p u t i s b u t s a l e s
           t a l k , p e r s u a s i v e o n l y i n s o f a r a s i t would
           convince a prospective purchaser t h a t t h e
           p r i c e asked is r e a s o n a b l e under a l l of t h e
           c i r c u m s t a ~ ~ c eshown; t h e j u r y s t a n d s i n t h e
                                      s
           p o s i t i o n of t h e purchaser.            For t h i s r e a s o n
           i t i s s a i d t h e t e s t i s , 'What is t h e m a r k e t
           v a l u e of t h e l a n d condemned f o r a n y commer-
           c i a l v a l u e [ u s e ? ] of i t s own i n t h e i m m e d i a t e
           present, or i n reasonable a n t i c i p a t i o n in t h e
           near future?           . .",         288 P. a t 185-186.

           The most         important language                   from H o b l i t t    applicable

here     is,    "to    be    available         for     a    purpose        c a p a b l e of    being

used f o r t h a t purpose,              . . . the         l a n d must be shown t o h a v e

been m a r k e t a b l e a t t h a t time f o r t h e p u r p o s e s t a t e d               . . ."
Here,     the    l a n d was u n f i t      for      t h e p u r p o s e s t a t e d by a p p e l -

lants     because        there      were       flood       zoning       restrictions           which

p r e v e n t e d t h e l a n d from b e i n g used f o r r e s i d e n t i a l p u r p o s e s .

Also,     t h e r e was no        i n d i c a t i o n from        the    record       that     these

restrictions            will       be     lifted           before       the     project             is

completed.

           The     second      issue      raised       by     appellants concerns                  the

procedural         question        of    who    has        the     burden     of      proof    in    a

drainage        district        condemnation            action          and   in      what     order

s h o u l d i t be p r e s e n t e d ,     I t i s e v i d e n t from t h e r e c o r d t h a t

the appellants did not r a i s e t h i s issue a t the t r i a l                               court

level.          There       are     no     citations             necessary,           for     it    is

a x i o m a t i c t h a t u n l e s s a n i s s u e is r a i s e d on t h e t r i a l c o u r t

l e v e l i t w i l l n o t be a d d r e s s e d by t h e a p p e l l a t e c o u r t u n l e s s
t h e i s s u e r a i s e d is of c o n s t i t u t i o n a l import.

           The judgment o f t h e D i s t r i c t C o u r t i s a f f i r m e d .
W concur:
 e




    Chief J u s t i c e